       Case 2:08-cr-00310-JCJ Document 61 Filed 07/30/21 Page 1 of 18



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA




UNITED STATES OF AMERICA                      CRIMINAL ACTION

             v.

ERIC WILLIAMS                                 NO.   08-CR-310
 63311-066



                           MEMORANDUM AND ORDER


JOYNER, J.                                                   July 30, 2021


     Presently before the Court is Defendant’s Pro Se Motion to

Reduce Sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Doc.

No. 56), the Government’s Response in Opposition (Doc. No. 57),

and Defendant’s Reply to the Government’s Response (Doc. No.

60). For the reasons below, Defendant’s motion shall be denied.

                            Factual Background

     In the five month span between September 2007 and January

2008, Defendant Eric Williams committed four gunpoint bank

robberies. He was indicted in May 2008 and entered a guilty plea

in November of that year to four counts of armed bank robbery in

violation of 18 U.S.C. § 2113(d). Purported to have been

motivated by a crippling substance addiction, (Defense

Sentencing Memorandum [Doc. No. 31] at pp. 7-8), the events of

                                    1
      Case 2:08-cr-00310-JCJ Document 61 Filed 07/30/21 Page 2 of 18



each offense are startling; Defendant violently threatened bank

tellers in order to ensure their compliance. He achieved this

intimidation through heinous means, including pointing his semi-

automatic pistol directly at the tellers and threatening to use

it in a deadly manner. (Government’s Response in Opposition to

Defendant’s Motion to Reduce Sentence Pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) [Doc. No. 57] at pp. 2-3) [hereinafter

Government’s Response]. These actions had lasting detrimental

psychological effects on the employees of the bank.

(Government’s Sentencing Memorandum [Doc. No. 30] at pp. 5-6).

As consequence of these criminal actions, Defendant was

sentenced by this Court in April 2009 to 188 months of

incarceration.

     Now, having served 141 months of his sentence, Defendant

presently moves to be released pursuant to 18 U.S.C. Section

3582(c)(1)(A)(i). Specifically, Defendant presents multiple

reasons for why his release might be appropriate, including his

ongoing epilepsy, the COVID-19 pandemic’s ill effects on his

mental health, his desire to be a caregiver for his grandmother,

and his averred rehabilitation.

                            Legal Authority

     Ordinarily, a federal court is unable to modify a term of

imprisonment once it has been imposed. However, some exceptions

                                   2
      Case 2:08-cr-00310-JCJ Document 61 Filed 07/30/21 Page 3 of 18



to this general rule exist. 18 U.S.C. § 3582(c)(1)(A)(i)

provides one such exception, stating:

     (A) [T]he court, upon motion of the Director of the Bureau

     of Prisons, or upon motion of the defendant after the

     defendant has fully exhausted all administrative rights to

     appeal a failure of the Bureau of Prisons to bring a motion

     on the defendant's behalf or the lapse of 30 days from the

     receipt of such a request by the warden of the defendant's

     facility, whichever is earlier, may reduce the term of

     imprisonment (and may impose a term of probation or

     supervised release with or without conditions that does not

     exceed the unserved portion of the original term of

     imprisonment), after considering the factors set forth

     in section 3553(a) to the extent that they are applicable,

     if it finds that--

     (i) extraordinary and compelling reasons warrant such a

     reduction;. . .



     and that such a reduction is consistent with applicable

     policy statements issued by the Sentencing Commission[.]




     While Section 3582(c)(1)(A)(i) does not define reasons

which qualify as “extraordinary and compelling,” guidance is


                                   3
         Case 2:08-cr-00310-JCJ Document 61 Filed 07/30/21 Page 4 of 18



found in the Commentary to the applicable policy statement for

“Reduction in Term of Imprisonment under 18 U.S.C. Section

3582(c)(1)(A),” Section 1B1.13 of the U.S. Sentencing

Guidelines. See United States v. Georgiou, No. 09-088, 2021 WL

1122630, at *4 (E.D. Pa. Mar. 23, 2021) (explaining that

Congress delegated the authority to describe such reasons to the

Sentencing Commission). Section 1B1.13 contemplates situations

that meet the “extraordinary and compelling” requirement to

include serious medical conditions, deterioration of health due

to aging, and certain family circumstances.1 U.S. Sent’g

Guidelines Manual § 1B1.13 cmt. n.1(A)-(C). Defendant carries

the burden of establishing that such extraordinary and

compelling reasons exist. United States v. Adeyemi, 470 F. Supp.

3d. 489, 512 (E.D. Pa. 2020).

     Section 3582(c)(1)(A) further specifies that we must examine

Defendant’s motion in light of the sentencing factors enumerated

     1
       The Commentary to Section 1B1.13 also includes a “catch-all” provision
which has been applied to the courts in light of the First Step Act’s
amendments to the compassionate release statute. United States v. Neal, 2020
WL 5993290, at *1 (E.D. Pa. Oct. 9, 2020). While the government contests this
conclusion, many members of this Court have found Section 1B1.13 to provide
guidance on the issue, but not otherwise bind the Court in its assessment of
whether extraordinary and compelling reasons exist. See United States v.
Rodriguez, 457 F. Supp. 3d 392, 398 (E.D. Pa. 2020) (“the policy statement
may provide ‘helpful guidance’ but does not limit the Court’s independent
assessment of whether ‘extraordinary and compelling reasons’ exist under §
3582(C)(1)(A)(i)”); See also United States v. Adeyemi, 470 F. Supp. 3d 489,
512 (E.D. Pa. 2020) (“Because the Sentencing Commission has not amended its
policy statement after the passage of the First Step Act. . . we may
independently determine extraordinary and compelling reasons in line with the
rest of the Commission’s commentary not rendered contradictory to federal
law.”).


                                      4
      Case 2:08-cr-00310-JCJ Document 61 Filed 07/30/21 Page 5 of 18



in Section 3553(a). We must also determine if Defendant’s

release would pose a risk to the community under 18 U.S.C.

Section 3142(g). U.S. Sent’g Guidelines Manual § 1B1.13 cmt.

n.2. The Section 3553(a) factors are as follows:

     (1) the nature and circumstances of the offense and the

     history and characteristics of the defendant;

     (2) the need for the sentence imposed to reflect the

     seriousness of the offense, promote respect for the law,

     provide just punishment, to afford adequate deterrence to

     criminal conduct, protect the public from further crimes of

     the defendant, and to provide the defendant with needed

     vocational or educational training, medical care or other

     correctional treatment in the most effective manner;

     (3) the kinds of sentences available;

     (4) the kinds of sentence and the sentencing range

     established for the applicable category of offense

     committed by the applicable category of defendant…

     (5) any pertinent policy statement issued by the Sentencing

     Commission … in effect on the date the defendant is

     sentenced;




                                   5
      Case 2:08-cr-00310-JCJ Document 61 Filed 07/30/21 Page 6 of 18



     (6) the need to avoid unwarranted sentence disparities

     between defendants with similar records convicted of

     similar conduct; and

     (7) the need to provide restitution to any victims of the

     offense.

18 U.S.C. Section 3553(a)(1)-(7).

     In summary, a sentencing court may reduce an inmate’s term

of imprisonment only when the following four conditions are met:

(1) the Defendant has satisfied the administrative exhaustion

requirement; (2) the Court has found that there are

extraordinary and compelling reasons that warrant such a

reduction; (3) any reduction granted by the Court must be

consistent with Section 1B1.3 of the U.S. Sentencing Guidelines;

and (4) the reduction is consistent with the factors outlined in

Section 3553(a). Georgiou, 2021 WL 1122630, at *5.

                      Administrative Exhaustion

     First, we must determine that Defendant has cleared the

procedural hurdle of waiting thirty days after his facility’s

warden received the request for release. See United States v.

Raia, 954 F.3d 594, 597 (3d Cir. 2020) (concluding that Section

3582 demands strict compliance with its        administrative

requirement). Defendant’s motion shows that his request was sent


                                   6
      Case 2:08-cr-00310-JCJ Document 61 Filed 07/30/21 Page 7 of 18



to the warden of his correctional facility on October 5, 2020,

and that no response was received by November 14, 2020. As

thirty days had lapsed, the procedural hurdle was cleared, and

we are able to continue on to the next stage of the analysis.

               Extraordinary and Compelling Reasons

     Defendant presents four possible reasons for his

compassionate release. We find that none are sufficiently

“extraordinary and compelling” to merit granting his motion.

     First, Defendant states that his release is appropriate on

the basis of his epilepsy. (Defendant’s Motion to Reduce

Sentence Pursuant to 18 U.S.C. § 3528(c)(1)(A)(i) [Doc. No. 56]

at pg. 1) [hereinafter Defendant’s Motion]. While we acknowledge

the challenges that such a condition might present to an

incarcerated individual, “chronic conditions that can be managed

in prison are not a sufficient basis for compassionate release.”

United States v. Weidenhammer, No. CR-16-01072-001-PHX-ROS, 2019

WL 6050264, at *5 (D. Ariz. Nov. 8, 2019); See also United

States v. Gordon, No. 15-496-1, 2020 WL 5017641 (E.D. Pa. Aug.

24, 2020) (holding that a defendant with epilepsy who had not

suffered a seizure in five years failed to establish

extraordinary and compelling reasons for their release).

Defendant’s medical records suggest that FCI Gilmer is fully

capable of managing his epilepsy via medication and other

                                   7
      Case 2:08-cr-00310-JCJ Document 61 Filed 07/30/21 Page 8 of 18



accommodations——Defendant has experienced zero seizures during

his over decade-long incarceration. Thus, Defendant’s epilepsy

alone does not present an extraordinary and compelling reason

for his release.

     The government notes that Defendant has not averred that

the current COVID-19 pandemic presents an extraordinary and

compelling medical reason for his release given his epilepsy.

(Government’s Response at pg. 9). They are correct in stating

that even if such a claim were to have been raised, it would be

insufficient on the current facts. As the Third Circuit has

held, “. . .the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone

cannot independently justify compassionate release.” Raia, 954

F.3d at 597. Rather, a defendant seeking release due to COVID-19

must show that (1) individualized circumstances such as age or

medical condition put them at serious risk of grave illness or

death if infected by COVID-19; and (2) actual risk of exposure

to COVID-19 at the facility in which they are incarcerated.

United States v. Tartaglione, No. 15-491, 2020 WL 3969778, at *5

(E.D. Pa. July 14, 2020).

     While evolving understandings of the COVID-19 virus have

resulted in previous findings to the contrary, epilepsy is no

longer understood by the CDC to be a risk factor that increases


                                   8
      Case 2:08-cr-00310-JCJ Document 61 Filed 07/30/21 Page 9 of 18



likelihood of a severe reaction to COVID-19. Compare United

States v. Bandrow, 473 F. Supp. 3d 778, 782 (E.D. Mich. 2020)

(citing the CDC website and multiple other studies that

suggested epilepsy was a serious risk factor for COVID-19) with

COVID-19: People with Certain Medical Conditions, Ctrs. for

Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last updated

May 13, 2021) and United States v. Cornish, No. 17-208-2, 2020

WL 6870575, at *1 (E.D. Pa. Nov. 23, 2020) (citing changed

understandings of epilepsy as a risk-factor for COVID-19 and

subsequently denying compassionate release in spite of the

defendant’s alleged epilepsy). Further support for our

conclusion is provided by the Epilepsy Foundation’s findings

that according to available scientific data, epilepsy alone

neither increases one’s risk of contracting COVID-19, nor the

severity of symptoms experienced. COVID-19 and Epilepsy,

Epilepsy Found. (Feb. 28, 2020),

https://www.epilepsy.com/learn/covid-19-and-epilepsy. As

Defendant’s epilepsy does not put him at increased risk of

severe reaction to COVID-19, the virus does not present an

extraordinary and compelling reason for his release.

     Even if Defendant’s epilepsy were to be considered a COVID-

19 risk factor, it is important to note that he has received
                                   9
     Case 2:08-cr-00310-JCJ Document 61 Filed 07/30/21 Page 10 of 18



both of the recommended doses of the Pfizer COVID-19 vaccine.

The CDC’s website states that “[b]ased on evidence from

clinical trials in people aged 16 years and older, the

Pfizer-BioNTech vaccine [is] 95% effective at preventing

laboratory-confirmed COVID-19 illness in people without

evidence of previous infection.” COVID-19: Pfizer-BioNTech

COVID-19 Vaccine Overview and Safety, Ctrs. for Disease Control

and Prevention, https://www.cdc.gov/coronavirus/2019-

ncov/vaccines/different-vaccines/Pfizer-BioNTech.html (last

updated May 27, 2021). FCI Gilmer also currently has zero cases

of inmates or staff that have tested positive for COVID-19.

COVID-19 Cases, Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last updated June 10, 2021)

(scroll down to “COVID-19 Cases” and click the “Full breakdown

and additional details” link). Such a negligible risk of

contraction can hardly be considered to present an extraordinary

and compelling reason for release. See, e.g., United States v.

Singh, No. 4:15-CR-00028-11, 2021 WL 928740 (M.D. Pa. Mar. 11,

2021) (denying motion for compassionate release despite the

presence of underlying COVID-19 risk factors because of the

defendant’s vaccination).

     Second, Defendant alleges that his fear of losing his

family due to the COVID-19 pandemic, in tandem with both the


                                   10
     Case 2:08-cr-00310-JCJ Document 61 Filed 07/30/21 Page 11 of 18



stress generated by FCI Gilmer’s COVID-19 restrictions on

movement, as well as the stress from his suffering with

epilepsy, present an extraordinary and compelling reason for his

release. (Defendant’s Reply to Government’s Response in

Opposition to Defendant’s Motion to Reduce Sentence Pursuant to

18 U.S.C. § 3582(c)(1)(A)(i) [Doc. No. 60] at pp. 1-2). While

mental health issues are not categorically excluded from being

“extraordinary and compelling reasons,” United States v. Hight,

488 F. Supp. 3d 184, 191 (E.D. Pa. 2020), Defendant must still

make a showing that approaches the gravity of the reasons

expressed in Section 1B1.13. We do not discount the very real

fears and anxieties that Defendant may be experiencing due to

the COVID-19 pandemic. However, Defendant presents no evidence

that suggests the combination of stressors generated by his

incarceration during this pandemic are “extraordinary and

compelling” to a point that would render his release

appropriate. See United States v. Carter, 469 F. Supp. 3d 583,

590 (S.D. WV 2020) (denying the defendant’s motion for

compassionate release because of a lack of sufficient evidence

to evaluate the “interplay between [their] medical conditions,

the prison conditions. . ., and the virus. . .”); See also

United States v. Anderson, No. 17-cr-00595-YGR-1, 2020 WL

28387971, at *2 (N.D. Cal. June 1, 2020) (denying motion for



                                   11
     Case 2:08-cr-00310-JCJ Document 61 Filed 07/30/21 Page 12 of 18



compassionate release because the defendant failed to present

any evidence regarding the severity of his depressive disorder).

     Third, Defendant lists his desire to provide care for his

grandmother among the reasons making his compassionate release

appropriate. (Defendant’s Motion at pg. 2). The Commentary to

Section 1B1.13 lists two “family circumstances” that each

represent extraordinary and compelling reasons for compassionate

release: “(1) [the] death or incapacitation of the caregiver of

defendant’s minor child or children; and (2) [the]

incapacitation of defendant’s spouse or registered partner when

defendant would be the only available caregiver for the spouse

or registered partner.” U.S. Sent’g Guidelines Manual § 1B1.13

cmt.n.1(C). While this guidance is neither exhaustive nor

binding, “[in] any event, ‘judges in this District have yet to

find care for elderly or ill parents r[i]ses to the level of

extraordinary and compelling circumstances warranting release.’”

United States v. Siberio-Rivera, No. 17-00320-6, 2020 WL

7353367, at *1 (E.D. Pa. Dec. 15, 2020) quoting United States v.

Moore, No. 14-209-2, 2020 WL 7024245, at *5 (E.D. Pa. Nov. 30,

2020); See also United States v. Gaskin, No. 15-352, 2020 WL

7263185, at *4 (E.D. Pa. Dec. 9, 2020) quoting United States v.

Ingram, No. 2:14-cr-40, 2019 WL 3162305, at *2 (S.D. Ohio July

16, 2019) (“[m]any, if not all inmates, have aging and sick

parents. Such circumstance is not extraordinary”). Accordingly,
                                   12
     Case 2:08-cr-00310-JCJ Document 61 Filed 07/30/21 Page 13 of 18



Defendant’s bare desire to care for his grandmother is

insufficient.

     Even if the Court were to find a desire to care for one’s

elderly parents or grandparents as an extraordinary and

compelling reason for release, Defendant has failed to show that

his grandmother is incapacitated or that he is the only

available caregiver for her. Defendant merely wishes to look

after his seemingly healthy grandmother and assist her with

routine activities such as taking her to the market and helping

around the house. (Defendant’s Motion at pg. 2). To hold that

these circumstances present extraordinary and compelling reasons

for release would represent a stark departure from the outsize

showing of incapacitation this Court has deemed necessary in the

past. See, e.g., United States v. Cruz-Rivera, No. 11-43, 2020

WL 5993352, at *7 (E.D. Pa. Oct. 9, 2020)(holding the defendant

failed to establish his wife’s incapacitation despite medical

records confirming that she suffered from both diabetes and

breast cancer).

     Furthermore, as the government points out, Defendant has

neglected to represent why he alone, despite the potential

availability of other family members including his mother and

two maternal half-brothers, is capable of providing care to his

grandmother. (Government’s Response at pp. 11-12). While


                                   13
     Case 2:08-cr-00310-JCJ Document 61 Filed 07/30/21 Page 14 of 18



Defendant has presented reasons why his grandmother’s son, who

currently resides with her, might not be the best individual to

take care of her, (Defendant’s Motion at pg. 2), increased

burdens on the family and their ability to provide less than

ideal levels of care are unpersuasive. See, e.g., Moore, 2020 WL

7024245, at *5 (denying the defendant’s motion for compassionate

release because his sister and cousin, despite feeling

overwhelmed by their full-time jobs, were otherwise capable of

caring for his mother who suffered from dementia); See also,

e.g., United States v. Irizzary, No. 14-652-13, 2021 WL 735779,

at *8 (E.D. Pa. Feb. 25, 2021) (denying motion for compassionate

release because the defendant failed to show why his wife and

their two adult children were incapable of acting as caregivers

for his brother who suffered from cerebral palsy).

     Fourth, Defendant separately suggests that his efforts to

avail himself of educational and vocational opportunities, as

well as his completion of a 500-hour BOP drug program, present

grounds for his release. (Defendant’s Motion at pp. 2-3). While

Defendant’s efforts should be applauded, Note Three of the

Commentary to Section 1B1.13 specifically states that

“rehabilitation of the defendant is not, by itself, an

extraordinary and compelling reason for purposes of this policy

statement.” As none of the reasons for compassionate release



                                   14
     Case 2:08-cr-00310-JCJ Document 61 Filed 07/30/21 Page 15 of 18



presented by Defendant otherwise rise to the level of

“extraordinary and compelling,” his motion must be denied.

                         Section 3553(a) Factors

     Even if we were to find Defendant’s reasons for release to

be compelling, the Section 3553(a) factors would counsel against

his release. At the time this motion was filed, Defendant had

served 141 months of a 188 month sentence, equal to about 75% of

the total. A sentence reduction of 25% would not “reflect the

seriousness” of the series of gunpoint robberies committed by

the defendant, nor would it “promote respect for the law.” These

were violent crimes that had serious lasting effects on their

victims. (Government’s Sentencing Memorandum [Doc. No. 30] at

pp. 5-6). To stray from the Defendant’s carefully considered

sentence would be to discount the severity of his actions.

     Section 3553(a)(2) also requires us to consider “the need

for the sentence imposed to. . . provide the defendant with

needed vocational or educational training, medical care or other

correctional treatment in the most effective manner.” We commend

Defendant for taking full advantage of the educational and

vocational opportunities afforded to him during his

incarceration. Through activities such as the completion of a

500-hour BOP drug program, earning his GED, and finishing his

electrician’s certificate, Defendant has shown that he is

                                   15
     Case 2:08-cr-00310-JCJ Document 61 Filed 07/30/21 Page 16 of 18



committed to the betterment of his life and that he seeks to

become a productive member of society. While Defendant’s

achievements in relation to this factor certainly suggest that

his release may be appropriate, we find that it is ultimately

outweighed by those previously discussed.

                     Risk of Danger to the Community

     Finally, we must assess whether the Defendant is a “danger

to the safety of any other person or to the community as

provided in 18 U.S.C. Section 3142(g).” U.S. Sent’g Guidelines

Manual § 1B1.13. Section 3142(g) presents multiple factors for

us to consider, the most salient of which are: (1) the nature

and circumstances of the offense charged; (2) the history and

characteristics of the person; and (3) the nature and

seriousness of the danger to any person or the community that

would be posed by the person’s release. 18 U.S.C. § 3142(g)(1),

(3)-(4).

     Some considerations mitigate the degree of risk Defendant

might be expected to pose to the community. His completion of a

500-hour BOP drug program certainly provides hope that his past

challenges with substance addiction will not resurface or

otherwise prompt future criminal conduct. Furthermore, judging

by the multiple letters sent on behalf of Defendant by family

members, as well as Defendant’s desire to care for his

                                   16
     Case 2:08-cr-00310-JCJ Document 61 Filed 07/30/21 Page 17 of 18



grandmother, it would appear Defendant has a strong familial

support system to help ease his re-entry into society.

      Despite these positives, other factors lead us to conclude

that Defendant’s release would present a risk to the community.

As aforementioned, the nature and circumstances of the crimes

for which Defendant is currently incarcerated, a series of

gunpoint bank robberies, are particularly odious. Defendant also

has a long history of violent crime, having been convicted of

multiple robberies and gun offenses between 1997 and 1998. While

those decades-old crimes might be characterized as the result of

poor decisions in Defendant’s youth, the instant offenses were

alleged to have been the result of a gripping substance

addiction. (Defense Sentencing Memorandum [Doc. No. 31] at pp.

7-8). Defendant’s record while incarcerated is also concerning;

he has multiple disciplinary infractions including a 2017

assault, which fortunately did not result in any serious

injuries. (Government’s Response at pg. 5).

                                 Conclusion

     Ultimately, we find that Defendant has presented no

“extraordinary and compelling reasons” justifying his release as

required by 18 U.S.C. § 3582(c)(1)(A)(i). Additionally,

consideration of the factors enumerated in 18 U.S.C. § 3553(a)

heavily disfavors Defendant’s release.

                                   17
Case 2:08-cr-00310-JCJ Document 61 Filed 07/30/21 Page 18 of 18



An Order follows.




                              18
